Citation Nr: 1728140	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  16-55 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
 
1. Entitlement to service connection for chronic obstructive pulmonary disease.
 
2. Entitlement to service connection for a left knee disorder to include residuals of a total knee replacement.
 
3. Entitlement to service connection for a right knee disorder to include residuals of a total knee replacement.
 
4. Entitlement to service connection for prostate cancer.
 
5. Entitlement to service connection for leukemia.
 
6. Entitlement to service connection for heart disorder to include post operative residuals of pacemaker and stent implantation.  
 
REPRESENTATION
 
Claimant represented by:  Stacey Clark, Esq. 
 
 
ATTORNEY FOR THE BOARD
 
Joseph Montanye, Associate Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1946 to May 1950 and October 1950 to February 1952. He died in April 2017.  

The Veteran filed these claims in 2014.  His appeal comes before the Board of Veterans' Appeals (Board)  from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The Board's dismissal of the current appeal due to the Veteran's death is set forth below.  The request of the Veteran's spouse to be substituted as the appellant for purposes of processing the claim to completion is addressed in the remand.  VA will notify the Veteran's spouse if further action on her part is required.
 
 
FINDING OF FACT
 
In May 2017, the Board was notified that the Veteran died in April 2017.
 
 
CONCLUSION OF LAW
 
Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his appeal at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).
 
In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 
 
The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).  
 
 
ORDER
 
The appeal is dismissed.
 
 
REMAND

As the Veteran died after October 10, 2008, and as his spouse filed a request for substitution with the AOJ within one year of his death she is entitled to a determination as to whether she is eligible for substitution, and if so, to have the claim adjudicated accordingly.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010.  Unfortunately, the RO has yet to decide if she may be recognized as a substitute claimant.  As initial consideration of her request must be conducted by the RO, further development is required.  Id.  
 
The Board also notes that the distinction between the two possible types of adjudication is significant in that, unlike an accrued benefits claim, the record in a substitution claim is not closed on the date of death of the original claimant but remains open for submission and development of any pertinent additional evidence.  38 U.S.C.A. § 5121A.  Thus, it may be more favorable for the claimant if she is recognized as a substitute claimant.  A remand is therefore required for a determination on whether the claimant  is recognized as pursuing the claim as a substitute for the Veteran or simply on an accrued benefits basis.  See Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010) (an accrued-benefits claimant has two options: request substitution or pursue a claim for accrued benefits).
 
Finally, should the spouse be recognized as a proper substitute claimant, in light of the Veteran's contentions concerning his cancers and claimed inservice radiation exposure, and in light of 38 C.F.R. § 3.311 (b), before adjudication of her claims, the case must "be referred to the Under Secretary for Benefits for further consideration" in accordance with 38 C.F.R. § 3.311(c).  The provisions of that regulation require that the Under Secretary for Benefits inform the RO whether it is at least as likely as not, or whether there is no reasonable possibility that, the Veteran's cancers resulted from his claimed in-service radiation exposure.  After obtaining a dose estimate, the claim must be referred to the Under Secretary for Benefits.  While a dose estimate in this case has been obtained from the Naval Dosimetry Center  no opinion by the Under Secretary for Benefits has been obtained. 
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1. Provide the claimant and her representative with a written decision addressing her May 2017 request to substitute as the claimant in the matters that were pending at the time of the Veteran's death.  Allow an appropriate opportunity for the submission of additional argument and evidence.  See 38 C.F.R. § 3.1010 (f) (2016). 
 
2.  If the request for substitution is or has been granted, undertake any additional notification and/or development deemed warranted and adjudicate the claims under the provisions of 38 U.S.C.A. § 5121A.  This includes, pertinent development under 38 C.F.R. §  3.311(b) and (c) (2016), to include referral of the claim to the Under Secretary for Benefits to determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's prostate cancer and/or leukemia was related to his active duty service, including his claimed inservice ionizing radiation exposure.  The opinion should be based on a dose estimate which contemplates all the information noted above.
 
3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to any recognized claimant and their representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
 
Any recognized claimant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


